Case 6:21-cv-06303-FPG Document 10-1 Filed 05/06/21 Page 1 of 10




            EXHIBIT A
Case 6:21-cv-06303-FPG Document 10-1 Filed 05/06/21 Page 2 of 10
Case 6:21-cv-06303-FPG Document 10-1 Filed 05/06/21 Page 3 of 10
Case 6:21-cv-06303-FPG Document 10-1 Filed 05/06/21 Page 4 of 10




            EXHIBIT A
Case 6:21-cv-06303-FPG Document 10-1 Filed 05/06/21 Page 5 of 10
Case 6:21-cv-06303-FPG Document 10-1 Filed 05/06/21 Page 6 of 10
Case 6:21-cv-06303-FPG Document 10-1 Filed 05/06/21 Page 7 of 10
Case 6:21-cv-06303-FPG Document 10-1 Filed 05/06/21 Page 8 of 10
             Case 6:21-cv-06303-FPG Document 10-1 Filed 05/06/21 Page 9 of 10



                     UNITED STATES DISTRICT COURT
                            Western District of New York
           ATTORNEY DATABASE & ELECTRONIC CASE FILING REGISTRATION FORM

The Clerk's Office maintains a computerized database of attorneys admitted in the District. To ensure the data
we enter for you is correct, please fill out the form below and submit it with your other papers when you are
admitted. Our local rules require you to report name, firm affiliation, office address or phone number changes
within 30 days.

This form shall also be used to register for an account on the Courts' Case Management/Electronic Files
(CM/ECF) system. Registered attorneys will have privileges to electronically submit and to view the electronic
docket sheets and documents. By registering, attorneys consent to receiving electronic notice of filings through
the system. The following information is required for registration:

Instructions: PLEASE TYPE OR PRINT. If you use two surnames or have a hyphenated surname, please
indicate how you would like the name entered into our records, i.e., first surname as middle name, both surnames
in last name field, etc.


 First Name:   Bryan
               ------------------------------
 Midd Ie Name or Initial:   David
                            --------------------------
            Neihart
 Last Name: ------------------------------

 Firm Name: Alliance Defending Freedom
 Firm Address: 151 00 N. 90th Street



 Suite:   --------------------------------
 City:    Scottsdale                          State:   AZ      Zip: 85260 - --

 Phone Number:     480 - 444 - 0020                    FAX Number:   480 _ 444 _ 0028
 Primary E-Mail Address:     bneihart@adflegal.org
 Additional E-Mail Address:      jpeterson@adflegal.org
                               -----------------------
 Does your E-Mail Software support HTML messages? Yes_X
                                                      __ No__




                                                 Page 1 of 2
Case 6:21-cv-06303-FPG Document 10-1 Filed 05/06/21 Page 10 of 10
